United States Court of Appeals
                     For the First Circuit


No. 21-1826

  JANE DOES 1-6; JOHN DOES 1-3; JACK DOES 1-1000; JOAN DOES 1-
                             1000,

                    Plaintiffs, Appellants,

                               v.

  JANET T. MILLS, in her official capacity as Governor of the
 State of Maine; JEANNE M. LAMBREW, in her official capacity as
    Commissioner of the Maine Department of Health and Human
Services; NIRAV D. SHAH, in his official capacity as Director of
      the Maine Center for Disease Control and Prevention;
     MAINEHEALTH; GENESIS HEALTHCARE OF MAINE, LLC; GENESIS
HEALTHCARE, LLC; NORTHERN LIGHT HEALTH FOUNDATION; MAINEGENERAL
                             HEALTH,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court, issued on October 19, 2021, is
amended as follows:
    On page 33, line 12, replace "91 n.68" with "92 n.68."